— -Judgment, Supreme Court, New York County (Ethel B. Danzig, J.), entered January 27, 1988, directing defendant-*333appellant to pay plaintiff the sum of $208,181.91, representing, inter alla, arrears in alimony, child support, and attorney’s fees, unanimously reversed, on the law and the facts, vacated, and the petition dismissed, without costs.
Plaintiff moved, by order to show cause, for entry of a money judgment for arrears allegedly due under a July 13, 1979 separation agreement which had not been incorporated into a judgment of divorce entered on November 13, 1981. The divorce judgment stated only that the separation agreement survived the judgment. Because the separation agreement was not incorporated into the divorce judgment, plaintiff could not seek to enforce the agreement pursuant to Domestic Relations Law § 244, which authorizes enforcement of a separation agreement which has been incorporated into a divorce judgment. (Baker v Baker, 66 NY2d 649 [1985].) Concur — Murphy, P. J., Sullivan, Carro, Milonas and Smith, JJ.